DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21, 26, 29, 30, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially vertical” in claims 18, 21, 26, 29, 30, and 34 is a relative term which renders the claim indefinite. The term “substantially vertical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, page 4 of the specification defines ‘vertical’ in similar unclear language such as ‘substantially parallel to the wind turbine’, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-32 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David et al. (US PGPUB 2018/0171984 A1).

Regarding claim 24, David et al. discloses a method for monitoring the deflection of a rotor blade of a wind turbine (Abstract) wherein a first light emitting and collecting device (40) is mounted to the nacelle of the wind turbine, the method comprising: emitting a light sheet (50) with the first light emitting and collecting device; collecting reflections of the emitted light from the rotor blade with the first light and emitting and collecting device ([0050], [0053]); and determining the deflection of the rotor blade by determining a time during which the blade reflects the emitted light sheet ([0053]).

Regarding claim 25, David et al. discloses all of claim 24 as above, wherein the wind turbine further comprises a positioning sensor ([0020]) attached to the nacelle ([0019]) and the method further comprises determining one or both of a position and orientation of the nacelle ([0020]).

Regarding claim 26, David et al. discloses all of claim 24 as above, wherein the first light emitting device is rotatably mounted to the nacelle in such a way that light is emitted within a substantially vertical plane when the nacelle oscillates ([0060], Fig. 2).

Regarding claim 27, David et al. discloses all of claim 24 as above, wherein the wind turbine comprises an additional light emitting and collecting device mounted to the nacelle [0060] refers to one or more position detecting devices (40, 42) mounted to the nacelle ([0060]) and the step of determining the deflection of the rotor blade includes collecting reflections of the emitted light of the first and additional light emitting and collecting devices ([0059], [0060], and [0054]).

Regarding claim 28, David et al. discloses all of claim 24 as above, wherein determining a time during which the blade reflects the emitted light sheet, includes measuring a light intensity of light received by the first light emitting and collecting device ([0053]).

Regarding claim 29, David et al. discloses a wind turbine (Fig. 2) comprising: a tower (12); a nacelle on top of the tower (16); a rotor hub (20) with one or more rotor blades (22) rotatably mounted on the nacelle (30); a first light emitting and collecting device (40) mounted to the nacelle (Fig. 2); wherein the first light emitting and collecting device is configured to emit light in a direction within a substantially vertical plane and to collect a reflection of the emitted light by one of the rotor blades (([0050], [0053]); and wherein the first light emitting and collecting device is mounted to the nacelle at a horizontal distance of the tower such that a tip of a blade is detected before or when it exceeds a blade deflection limit (Fig. 2, Fig. 3).

Regarding claim 30, David et al. discloses all of claim 29 as above, wherein the first light emitting and collecting device is configured to emit light in a substantially vertical direction (Fig. 2).

Regarding claim 31, David et al. discloses all of claim 29 as above, wherein the first light emitting and collecting device is configured to emit a light sheet (Fig. 2, 50).
Regarding claim 32, David et al. discloses all of claim 31 as above, further comprising a processor (controller, [0024]) configured to measure a time during which the emitted light is reflected by the blade ([0024]).

Regarding claim 34, David et al. discloses all of claim 29 as above, wherein the first light emitting device is rotatably mounted to the nacelle in such a way that light is emitted within a substantially vertical plane when the nacelle oscillates ([0060], Fig. 2).

Regarding claim 35, David et al. discloses all of claim 29 as above, wherein the wind turbine comprises an additional light emitting and collecting device mounted to the nacelle on a same side of the nacelle as the first light emitting and collecting device (40, 42, [0060] describes having multiple LIDAR devices mounted to the nacelle of the wind turbine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (US PGPUB 2018/0171984 A1) in view of Lucks (US PGPUB 2010/0084864 A1).

Regarding claim 16, David et al. discloses a method for operating a wind turbine having a first light emitting device (40) mounted to a nacelle (16), the method comprising: emitting a light from the hub of the wind turbine with the first light and collecting emitting device ([0050], [0053]); with the first light emitting and collecting device, receiving the light reflected by the blade of the wind turbine ([0054]), based on the received reflected light, determining that a level of blade deflection is above a threshold ([0059]); and reducing blade loading of the blade before the blade reaches a vertically downward position ([0067] indicates altering the blade pitch would reduce loading).
However, David et al. does not teach or suggest, “emitting light above a hub of the wind turbine with the first light and collecting emitting device” emphasis added.
Lucks teaches a distance sensor (7b) that is placed above the hub (3) of a wind turbine (1) as a suitable configuration for detecting a distance [0036] on the deflection of wind turbine blades (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the blade deflection detection system of David et al. to have the light emitter and detector be above the hub of the wind turbine as taught by Lucks to monitor the position of the distal ends of the rotor blades when said blades are in a vertical position above the gondola ([0036]).

Regarding claim 17, the combination of David et al. and Lucks teach all of claim 16 as above, wherein the step of reducing blade loading includes at least one of: reducing a rotor speed, pitching one or more of the blades, and activating aerodynamic actuators (David et al., [0067]).

Regarding claim 18, the combination of David et al. and Lucks teach all of claim 16 as above, wherein the step of emitting light comprises emitting light within a substantially vertical plane (David et al. 50, Lucks 7b, 8b).

Regarding claim 19, the combination of David et al. and Lucks teach all of claim 16 as above, wherein the step of emitting light comprises emitting light upwards from the nacelle (Lucks, 8b; shows the light being emitted upwards from the nacelle).

Regarding claim 20, the combination of David et al. and Lucks teach all of claim 16 as above, wherein the step of emitting light comprises emitting a light sheet and the level of blade deflection is determined based on at least in port on a time that the blade interferes with the light sheet (David et al., [0053], [0017], [0021]).

Regarding claim 21, the combination of David et al. and Lucks teach all of claim 16 as above, wherein the step of emitting light comprises emitting a substantially collimated light beam (David et al., [0025] teaches a pulsed laser source, a laser being a collimated light beam).

Regarding claim 23, the combination of David et al. and Lucks teach all of claim 16 as above, wherein the first light emitting a collecting device is configured to measure a distance between the first light emitting and collecting device and a position of reflection of the light from the blade (David et al., [0053]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over David et al. and Lucks as applied to claim 16 above, and further in view of Hays et al. (US PGPUB 2012/0050750 A1).
The combination of David et al. and Lucks does not teach or suggest, “wherein the emitted light is in a region of an electromagnetic spectrum different than a visible region of the electromagnetic spectrum.”
Hays et al. teaches an atmospheric measurement system for wind turbines (14) using LIDAR systems (24) using an ultraviolet laser with a wavelength of 266nm that is invisible to the human eye and absorbed by the atmosphere ([0255]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the LIDAR system of both David et al. and Lucks by utilizing a UV laser of 266nm as taught by Hays et al., since all references are in the same field of endeavor (distance measurement for wind turbines), and one of ordinary skill would appreciate that the UV laser of 266nm would be beneficial for its stealth, eye safety and molecular scattering properties ([0255]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over David et al. (US PGPUB 2018/017984 A1) in view of Penn (US Patent 3,897,995 A).
Regarding claim 33, David et al. discloses all of claim 29 as above.
However, David et al. does not teach or suggest, “wherein one or more of the rotor blades include reflective paint at their tips”
Penn teaches in the field of holographic interferometry to use a reflective paint to improve clarity of the laser reflection (Col. 4:42-49).
It would have been obvious to a person of ordinary skill in the art to modify the surfaces of the blades of David et al. with the reflective paints as taught by Penn, and a person of ordinary skill would appreciate that reflective paints improve the clarity of laser reflection (Col. 4:42-49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2015/0159632 A1 discloses wind turbine blade vibration detection and radar calibration.
WO 2014/090903 A1 discloses a method for calibrating blade deflection monitoring system for a wind turbine using light.
US PGPUB 2013/0287567 A1 discloses a system and method for identifying the likelihood of a tower strike.
EP 2581762 A1 discloses a method for determining wind properties using light detecting and range finding.
US PGPUB 2011/0135466 A1 discloses a system and method for monitoring and controlling wind turbine blade deflection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745